DETAILED ACTION
Applicants’ arguments, filed 2 November 2020 and 2 June 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-35 of copending Application No. 16/216,924 (reference application) in view of in view of Dunn (US Patent 4,375,468).

Copending claim 24 is drawn to a dry powder formulation comprising acetylsalicylic acid. This formulation has a specific size and enters the bloodstream quickly. This formulation is intended for treating thrombosis or reducing risk of a thrombotic event.
The instant and copending claims differ because the copending claims do not teach treating arthritis (i.e. an inflammatory condition).
Dunn is drawn to an aspirin composition for treating arthritis, as of Dunn, title and abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the product of the copending claims to a patient suffering from arthritis. Dunn teaches that aspirin is useful for treating arthritis. The composition of the copending claims comprises aspirin (acetylsalicylic acid). As such, the skilled artisan would have been motivated to have administered the acetylsalicylic acid, as of the copending claims, to a patient suffering from arthritis in order to have predictably treated inflammation associated with the arthritis with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments Regarding Double Patenting Rejection
In applicant’s response on 2 November 2020, applicant requests that the examiner hold the provisional non-statutory double patenting rejection over copending application 16/216,924 in abeyance. In view of that, this rejection has been maintained.


Withdrawn Rejection
As relevant prior art, the examiner cites Morton (US 2008/0127972 A1), Mcaffer et al. (US 2012/0135055 A1), and Bartus et al. (US 6,979,437). In the previous office action on 1 May 2020, the instant claims were rejected over a combination of these references. This rejection has been withdrawn in view of the data presented in the declaration of Ronald K. Wolff, submitted to the USPTO on 2 June 2021, along with the post-filing date documents detailing two dog studies that were cited in the declaration and provided with applicant’s response on 2 June 2021. This rejection has been withdrawn in view of the data presented in the declaration submitted on 2 June 2021 (hereafter referred to as the declaration) for the reasons set forth below.
Safety of Pulmonary Acetylsalicylic Acid: Declarant indicates that the teachings of the prior art make the point that inhalation of pure acetylsalicylic acid results in undesirable side effects, as of items #8-#11 of the declaration. In contrast, the declaration indicates that the claimed invention, when administered by pulmonary delivery, was well tolerated. See item #14 of the declaration, as well as page 37, section 14.4.2 of Dog Study 1. Proceeding contrary to the accepted wisdom is evidence of non-In re Hedges, 783 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986).
Comparison of Claimed Invention to Oral Acetylsalicylic Acid: Declarant presents data comparing the claimed invention to oral acetylsalicylic acid, as of item #17 of the declaration, table reproduced below.

    PNG
    media_image1.png
    153
    542
    media_image1.png
    Greyscale

The examiner notes here that the values of Cmax and AUC are understood to refer to normalized Cmax and AUC; see the attached PTO-413 interview summary.
This difference between normalized Cmax between the claimed method of pulmonary administration and oral administration appears to be statistically significant. This also appears to be practically significant, because the increase in normalized Cmax results in sufficient concentration to prevent platelet aggregation and achieve an antithrombotic effect, as of item #21 of the declaration. As such, the data presented by applicant show unexpectedly improved normalized Cmax and AUC values, resulting in a greater amount of drug in the bloodstream and therefore a greater therapeutic effect as compared with the comparative method of oral administration.


Terminal Disclaimer
The terminal disclaimer filed on 2 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,149,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Additional Cited References – No Double Patenting
As additional relevant references, the examiner cites US Patents 10,195,147 and 10,568,894, both of which are listed on the information disclosure statement added to the file record on 29 September 2020. Both patents have the same inventive entity as the instant applicant, and have claims which are drawn to similar subject matter. The examiner has considered the claims of these references as they relate to non-statutory double patenting, and has decided not to reject these claims on the grounds of non-statutory double patenting for at least the following reasons.
Claim 1 of the ‘894 patent is drawn to a dry powder comprising acetylsalicylic acid in a particle size of about 0.5 µm to about 10 µm, along with leucine. Later claims in this patent are drawn to a method of using such a composition. Claim 1 of the ‘147 patent is drawn to a dosage comprising micronized acetylsalicylic acid and magnesium stearate. Later claims in this patent are drawn to the particle size and to methods of using this composition. Both compositions are intended to be delivered via inhalation, as of claims 1 of both patents.
may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). As such, the recitations of the claims of the ‘147 and ‘894 patents is insufficient to establish that administering such administration of acetylsalicylic acid would have inherently resulted in over 50% of the administered acetylsalicylic acid reaching systemic circulation about 15 minutes after administration.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612